SHARE PURCHASE AGREEMENT







This Share Purchase Agreement ("Agreement") is made by and among the natural
persons identified as Sellers on the signature pages hereof (collectively,
“Seller”), and the natural persons and entities identified as Buyers on the
signature pages hereof (collectively, "Buyer"), Island Radio, Inc. ("Island
Radio"), a Nevada Corporation, Taurus Financial Partners, LLC (“Taurus”), a
Florida limited liability company, and Luc Nguyen, Esq. (“Escrow Agent”), an
independent Utah attorney that has been retained as an escrow agent for the
transaction detailed in the Agreement; (collectively, “Parties”).




WITNESSETH:




WHEREAS, Island Radio is a corporation duly organized under the laws of the
State of Nevada, with a Federal EIN of 27-3042462;




WHEREAS, the Seller owns an aggregate of four-million (4,000,000) shares of
Island Radio common stock, $0.001 par value;




WHEREAS, Buyer wishes to purchase an aggregate of four-million (4,000,000)
shares of Island Radio common stock from the Seller (collectively, “Purchase
Shares”), and the Seller desires to sell the Purchase Shares to the Buyer, free
and clear of liens and encumbrances, for a price of one-hundred fifty-nine
thousand nine-hundred seventy (US$159,970.00) US dollars (“Purchase Price”).
 The Purchase Shares are duly endorsed with Medallion Guarantees;




WHEREAS, Island Radio is joining in this Agreement to provide certain covenants,
warranties and representations;




WHEREAS, Island Radio is a publicly traded company and its shares of common
stock are quoted on the OTC Bulletin Board Market and trade under the trading
symbol ISLD.  Island Radio’s CUSIP Number is 464515 105.  Island Radio’s files
with the Securities and Exchange Commission (“SEC”) using the Central Index Key
(“CIK”) number 0001499785;




WHEREAS, Taurus is joining in this Agreement to provide certain covenants,
warranties and representations relating to Island Radio’s outstanding accounts
payable and liabilities;




WHEREAS, Taurus is an independent service provider specializing in listing
companies on the Over-The-Counter Bulletin Board (“OTCBB”) and related SEC
filings.  Taurus has been a service provider of such services to Island Radio
since it was formed.  Island Radio presently owes Taurus approximately
forty-thousand fifty-nine dollars and fifty-six cents (US$40,059.56), which
represents all of Island Radio’s outstanding accounts payable and liabilities
(“Taurus Accounts Payable”);




WHEREAS, Escrow Agent is joining in this Agreement to provide certain covenants,
warranties and representations relating to the conveyance of the Purchase Shares
to the Buyer and remittance of the Purchase Price to the Seller;




WHEREAS, Escrow Agent is currently in possession of the Purchase Shares and
certain Island Radio items and documents, including the corporate book, all of
which shall be conveyed to the Buyer upon Closing; and




WHEREAS, Escrow Agent is currently in possession of lawful funds representing
the Purchase Price, which shall be remitted to the Seller upon Closing.




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, the Parties do mutually agree as follows:




ARTICLE I




The Consideration




1.1

Subject to the terms and conditions set forth herein, Seller shall sell to Buyer
and Buyer shall purchase from Seller the Purchase Shares for the Purchase Price;

 

1.2

The Purchase Price shall be paid in full and remitted via bank wire transfer
using the bank wiring instructions contained in Exhibit A to this Agreement
(“Closing Payment”).




ARTICLE II




Closing, Closing Payment and Conveyance of Purchase Shares




2

2.1

Upon execution of this Agreement by all Parties:




(a)

Escrow Agent shall remit the Closing Payment in accordance with Section 1.2;




(b)

Escrow Agent shall convey via overnight courier service the Purchase Shares,
corporate book, and any other items and documents relating to Island Radio to
the Buyer at the address for Notice in Section 9.5, or any other address(es)
Buyer may instruct Escrow Agent to send the Purchase Shares and other Island
Radio documents; and




(c)

Island Radio and Taurus shall convey via Federal Express any other documents,
including final Board Minutes not in the possession of Escrow Agent to the Buyer
at the address for Notice in Section 9.5, or any other address(es) Buyer may
instruct Island Radio and Taurus to send said documents.

 

a.1

Closing hereunder shall be completed upon receipt of Purchase Price by Seller
and upon receipt of Purchase Shares and associated Island Radio documents by
Buyer on the Closing Date, which shall be on or before July 14, 2012 (“Closing
Date”).  The Closing hereunder shall be deemed to have occurred in Miami-Dade
County, Florida.







ARTICLE III




Representations, Warranties and Covenants of Seller and Island Radio as to
Island Radio




Seller and Island Radio each hereby, represents, warrants and covenants to Buyer
as follows:




2

2.1

Island Radio is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has the corporate power and
authority to own or lease its properties and to carry on its business as it is
now being conducted.  The Articles of Incorporation, and any amendments thereto,
and Bylaws of Island Radio, are complete and accurate, and the corporate book of
Island Radio contains a record, which is complete and accurate in all material
respects, of all meetings, and all corporate actions of the shareholders and
Board of Directors of Island Radio.

 

2.2

The authorized capital stock of Island Radio consists of twenty-five million
(25,000,000) shares of common stock, $0.001 par value, and five-million
(5,000,000) shares of preferred stock, $0.001 par value. There are four-million
three-hundred thousand (4,300,000) shares of Island Radio common stock and no
(nil) shares of Island Radio preferred stock issued and outstanding.  All such
shares of capital stock of Island Radio are validly issued, fully paid,
non-assessable and free of preemptive rights.  Island Radio has no outstanding
options, warrants, or other rights to purchase, or subscribe to, or other
securities or debt convertible into or exchangeable for any shares of capital
stock of Island Radio, or contracts or arrangements of any kind relating to the
issuance, sale or transfer of any capital stock or other equity securities of
Island Radio.  All of the outstanding shares of capital stock of Island Radio
have been offered, issued, sold and delivered in compliance with applicable
federal and state securities laws and none of such securities were, at the time
of issuance, subject to preemptive rights.  None of such issued and outstanding
shares is the subject of any voting trust agreement relating to the voting
thereof or restricting in any way the sale or transfer thereof.




2.3

The Seller owns the Purchase Shares beneficially and of record, free and clear
of any lien, pledge, security interest or other encumbrance, and, upon payment
for the Purchase Shares as provided in this Agreement, the Buyer will acquire
good and valid title to the Purchase Shares, free and clear of any lien, pledge,
security interest or other encumbrance.  None of the Purchase Shares are the
subject of any voting trust agreement or other agreement relating to the voting
thereof or restricting in any way the sale or transfer thereof except for this
Agreement.  Seller has full right and authority to transfer such Purchase Shares
pursuant to the terms of this Agreement.  The Purchase Shares are the only
securities of Island Radio that are owned or controlled by Seller or any
affiliate or relative of Seller.  Neither Seller nor any affiliate or relative
of Seller holds any option or right of any kind to acquire securities of Island
Radio or to convert securities of Island Radio into common stock of Island
Radio.  The Purchase Shares are the only securities of Island Radio that have
been issued by Island Radio to Seller or any affiliate of Seller or acquired by
Seller or any affiliate of Seller.

 

2.4

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Seller and Island Radio and is a valid and binding agreement and
obligation of Island Radio and Seller enforceable against the Parties in
accordance with its terms, subject to limitations on enforcement by general
principles of equity and by bankruptcy or other laws affecting the enforcement
of creditors' rights generally, and Seller and Island Radio have complete and
unrestricted power to enter into and, upon the appropriate approvals as required
by law, to consummate the transactions contemplated by this Agreement.




2.5

Neither the making of nor the compliance with the terms and provisions of this
Agreement and consummation of the transactions contemplated herein by Seller or
Island Radio will conflict with or result in a breach or violation of the
Articles of Incorporation, any amendments thereto, or Bylaws of Island Radio, or
of any material provisions of any indenture, mortgage, deed of trust or other
material agreement or instrument to which Island Radio or Seller are a party, or
of any material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
Island Radio or Seller, or any of its material properties or assets, or will
result in the creation or imposition of any material lien, charge or encumbrance
upon any material property or assets of Island Radio pursuant to the terms of
any agreement or instrument to which Island Radio is a party or by which Island
Radio may be bound or to which any of Island Radio property is subject and no
event has occurred with which lapse of time or action by a third party could
result in a material breach or violation of or default by Island Radio or
Seller.

 

2.6

There is no claim, legal action, arbitration, governmental investigation or
other legal or administrative proceeding, nor any order, decree or judgment in
progress, pending or in effect, or to the best knowledge of the Seller
threatened against or relating to Island Radio or affecting any of its assets,
properties, business or capital stock.  There is no continuing order, injunction
or decree of any court, arbitrator or governmental authority to which Island
Radio is a party or by which Island Radio or its assets, properties, business or
capital stock are bound.




2.7

Island Radio has filed any and all required federal, state and other tax returns
through the fiscal year ended December 31, 2011.  None of the Federal income tax
returns of Island Radio have been audited by the Internal Revenue Service (IRS)
or other foreign governmental tax agency.  Island Radio has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) pending or threatened against Island Radio for any period, nor of any
basis for any such assessment, adjustment or contingency.




2.8

Island Radio is current with its SEC reporting obligations and its current
financial statements are available on the SEC’s EDGAR database.  Island Radio
represents these financial statements are accurate and that there are no other
liabilities, contingent or actual, and that the only outstanding liabilities are
comprised of the Taurus Accounts Payable, which will be either forgiven or
assigned to the Buyer by Taurus, whichever the Buyer prefers.




2.9

There have not been any unreported material adverse changes in the business or
condition, financial or otherwise, of Island Radio.




2.10

Island Radio is not a party to any contract performable in the future.




2.11

The representations and warranties of Island Radio shall be true and correct as
of the date hereof.




2.12

Island Radio will have delivered to Buyer all of its available corporate books
and records for review by Buyer and its counsel.




2.13

Island Radio has no employee benefit plan in effect at this time.




2.14

No representation or warranty by Island Radio or the Seller in this Agreement,
or any certificate delivered pursuant hereto contains any untrue statement of a
material fact or omits to state any material fact necessary to make such
representation or warranty not misleading.







ARTICLE IV




Representation and Warranties and Certain Related Agreements







3

3.1

The respective representations and warranties of the Parties hereto shall
survive this Agreement for a period of one (1) year and the continuing covenants
in this article shall survive hereafter, pursuant to their terms.

 

3.2

Buyer represents that they have conducted their own due diligence.




3.3

The waiver of any condition to a Party's obligation to consummate the
transactions contemplated hereunder, where such condition is based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, or payment of Damages, or other remedy based on such
representation, warranty, covenant or obligation.




3.4

Subject to the limitations herein, Seller shall indemnify and hold harmless
Island Radio and the Buyer and its respective officers, directors, and
affiliates (“Buyer Indemnified Persons”) for, and will pay to the buyer
Indemnified Persons, the amount of, any loss, liability, claim, damage
(including, without limitation, interest, penalties, costs of investigation and
defense and the reasonable fees and expenses of attorneys and other professional
experts) or diminution of value, whether or not involving a third party claim
(collectively, “Damages”), directly or indirectly arising from, attributable to
or in connection with:




(a)

any representation or warranty made by Seller or Island Radio in this Agreement
or any closing deliveries, that is, or was at the time made, false or
inaccurate, or any breach of, or misrepresentation with respect to, any such
representation or warranty;

 

(b)

any breach by any of the Seller of any covenant, agreement or obligation of
Island Radio or Seller contained in this Agreement;




(c)

any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, losses, liabilities and reasonable legal and other expenses
incident to any of the foregoing.




a.1

Any legal action or proceeding with respect to this Agreement or any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby or the documents executed and delivered in connection
herewith, and any action for enforcement of any judgment in respect thereof
shall be brought and adjudicated exclusively within the courts located within
Miami-Dade County, Florida, and, by execution and delivery of this Agreement,
the Parties each hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts and
appellate courts thereof.  The parties irrevocably consent to service of process
out of any of the aforementioned courts in any such action or proceeding in
accordance with the notice provisions set forth in Section 9.5.  The Parties
each hereby irrevocably waive any objection that it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or the transactions contemplated hereby
or the documents executed and delivered in connection herewith brought in the
courts referred to above and hereby further irrevocably waive and agree, to the
extent permitted by applicable law, not to plead or claim in any such court that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of any party hereto
to serve process in any other manner permitted by law.







ARTICLE V




Procedure for Closing




2

2.1

On or before the Closing Date, the purchase and sale shall be consummated after
satisfaction of all conditions precedent set forth in Article VI, by Seller’s
common stock certificates and stock powers for the Purchase Shares being
delivered by Seller, duly executed with a Medallion Guarantee, representing
four-million (4,000,000) shares of Island Radio common stock and the payment of
the Purchase Price to Seller, together with delivery of all other documents,
items, agreements, stock powers, warranties, and representations set forth in
this Agreement.







ARTICLE VI




Conditions Precedent to the Consummation of the Purchase




The following are conditions precedent to the consummation of the Agreement on
or before the Closing Date:




3

3.1

Seller and Island Radio shall have performed and complied with all of their
respective obligations hereunder which are to be complied with or performed on
or before the Closing Date.

 

3.2

No action, suit or proceeding shall have been instituted or shall have been
threatened before any court or other governmental body or by any public
authority to restrain, enjoin or prohibit the transactions contemplated herein,
or which might subject any of the Parties hereto or their directors, officers,
employees or agents to any material liability, fine, forfeiture or penalty on
the grounds that the transactions contemplated hereby, the Parties hereto or
their directors or officers, have violated any applicable law or regulation or
have otherwise acted improperly in connection with the transactions contemplated
hereby, and the Parties hereto have been advised by counsel that, in the opinion
of such counsel, such action, suit or proceeding raises substantial questions of
law or fact which could reasonably be decided adversely to any party hereto or
its directors or officers.




3.3

The representations and warranties made by Seller and Island Radio in this
Agreement shall be true as though such representations and warranties had been
made or given on and as of the Closing Date, except to the extent that such
representations and warranties may be untrue on and as of the Closing Date
because of changes caused by transactions suggested or approved either verbally
or in writing by the Buyer.







ARTICLE VII




Termination and Abandonment







4

4.1

Anything contained in this Agreement to the contrary notwithstanding, the
Agreement may be terminated and abandoned at any time prior to or on the Closing
Date:




(a)

By mutual consent of Parties;

 

(b)

By Seller or Buyer, if any condition set forth in Article VI relating to the
other Party has not been met or has not been waived;




(c)

By Seller or Buyer, if any suit, action, or other proceeding shall be pending or
threatened by the federal or a state government before any court or governmental
agency, in which it is sought to restrain, prohibit or otherwise affect the
consummation of the transactions contemplated hereby;




(d)

By Seller or Buyer, if it is discovered that there is any material error,
misstatement or omission in the representations and warranties of another Party;




(e)

By the Seller, if the Closing does not occur on or before the Closing Date as
required herein; and




(f)

By Seller, if Seller receives a bona fide offer for the Purchase Shares that
exceeds the Purchase Price.

 

a.1

Any of the terms or conditions of this Agreement may be waived at any time by
the Party which is entitled to the benefit thereof, by action taken by its Board
of Directors provided, however, that such action shall be taken only if, in the
judgment of the Board of Directors taking the action, such waiver will not have
a materially adverse effect on the benefits intended under this Agreement to the
Party waiving such term or condition.







ARTICLE VIII




Continuing Representations and Warranties and Covenants




2

2.1

The respective representations, warranties, and covenants of the Parties hereto
and the covenants and agreements of the Parties hereto shall survive after the
closing under this Agreement in accordance with the terms thereof.

 

2.2

There are no representations whatsoever about any matter relating to Island
Radio by Seller or any item contained in this Agreement, except as is contained
in the express language of this Agreement.




2.3

Seller and their agents and attorneys shall have no liability whatsoever for any
matter, omission or representation not specifically disclosed herein, and Buyer,
as a specific inducement to Seller hereby releases Seller and their agents and
attorneys and covenant not to bring any action or suit against Seller, their
agents and attorneys under any circumstances for any matter not specifically and
expressly represented within this document.




2.4

Seller and their agents and attorneys shall have no liability and shall be fully
indemnified by Buyer from any action or suit brought against Seller and their
agents and attorneys relating to any event or other matter occurring after
Closing involving Island Radio or Buyer, whether such action or suit has merit
or not.







ARTICLE IX




Miscellaneous




3

3.1

This Agreement embodies the entire agreement between the Parties, and there have
been and are no agreements, representations or warranties among the Parties
other than those set forth herein or those provided for herein.

 

3.2

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The Parties agree that electronic and/or facsimile signatures
of this Agreement shall be deemed a valid and binding execution of this
Agreement.




3.3

All Parties to this Agreement agree that if it becomes necessary or desirable to
execute further instruments or to make such other assurances as are deemed
necessary, the Party requested to do so will use its best efforts to provide
such executed instruments or do all things necessary or proper to carry out the
purpose of this Agreement.




3.4

This Agreement may not be amended except by written consent of all Parties.




3.5

Any notice required or permitted to be given under this Agreement shall be in
writing and served by hand delivery, commercial overnight courier or registered
or certified U.S. Mail to the address stated below for all Parties and shall be
deemed duly given upon receipt, or if by registered or certified U.S. Mail three
(3) business days following deposit in the U.S. Mail.  The Parties hereto may
from time to time designate in writing other addresses expressly for the purpose
of receipt of notice hereunder.  The initial addresses for notice are:




Address for Seller Notice:

Address for Buyer Notice:




Taurus Financial Partners, LLC

Chin Yung Kong

c/o The Mailbox #5241

Block 5, Room 2503 Wanda Square

P. O. Box 523882

No.93 Jianguo Road

Miami, FL  33152-3882

Chaoyang Dist.,

Beijing, China 100022




Address for Island Radio Notice:

Address for Taurus Notice:




Island Radio, Inc.

Taurus Financial Partners, LLC

5850 Cameron Run Terrace, Ste. 918

c/o The Mailbox #5241

Alexandria, VA  22303

P. O. Box 523882

Miami, FL  33152-3882




Address for Escrow Agent Notice:




Luc Nguyen, Esq.

13527 Villa Rosa Way

Draper, UT  84020




3.6

No press release or public statement will be issued relating to the transactions
contemplated by this Agreement without prior approval of the Buyer and Seller.
 However, Island Radio, Buyer or Seller, may issue at any time any press release
or other public statement it believes on the advice of its counsel it is
obligated to issue to avoid liability under the law relating to disclosures, but
the Party issuing such press release or public statement shall make a reasonable
effort to give the other Party prior notice of and opportunity to participate in
such release or statement.

 

3.7

In the event of any conflict, ambiguity or inconsistency between this Agreement
and any other document which may be annexed hereto, the terms of this Agreement
shall govern.

 

3.8

The benefits of this Agreement shall inure to the respective successors and
assignees of the Parties hereto and of the indemnified Parties hereunder and
their successors and assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties hereto shall be binding
upon their respective successors and assigns.

 

3.9

This Agreement shall be interpreted, construed and enforced in accordance with
the internal laws of the State of Florida, without reference to its conflicts of
law principles. All disputes arising out of or under this Agreement shall be
adjudicated exclusively within the courts located within Miami-Dade County,
Florida and both parties hereby consent to such venue and exclusive jurisdiction
of such courts, and waive any and all rights to proceed in any different forum.




3.10

This Agreement has been negotiated at arm’s length between persons sophisticated
and knowledgeable in these types of matters.  In addition, each Party has been
represented by experienced and knowledgeable legal counsel or had the
opportunity to consult such counsel.  Accordingly, any normal rule of
construction or legal decision that would require a court to resolve any
ambiguities against the drafting party is hereby waived and shall not apply in
interpreting this Agreement.




3.11

If any provision of this Agreement is declared invalid or unenforceable, such
provision shall be deemed modified to the extent necessary and possible to
render it valid and enforceable. In any event, the unenforceability or
invalidity of any provision shall not affect any remaining provision of this
Agreement, and this Agreement shall continue in full force and effect, and be
construed and enforced, as if such provision had not been included, or had been
modified as above provided, as the case may be.




3.12

Solely by virtue of their respective execution of this Agreement and in
consideration for the mutual covenants of each other, the Parties hereby agree,
consent and acknowledge that, in the even of a breach of any material term of
this Agreement, the non-breaching party will be without adequate remedy-at-law
and shall therefore, be entitled to immediately redress any material breach of
this Agreement by temporary or permanent injunctive or mandatory relief obtained
in an action or proceeding instituted in a competent court of jurisdiction
without the necessity of proving damages and without prejudice to any other
remedies which the non-breaching party may have at law or in equity.  For the
purposes of this Agreement, each Party hereby agrees and consents that upon a
material breach of this Agreement as aforesaid, in addition to any other legal
and/or equitable remedies, the non-breaching party may present a conformed copy
of this Agreement to the aforesaid courts and shall thereby be able to obtain an
injunction enforcing this Agreement or barring, enjoining or otherwise
prohibiting the other Party from circumventing the express written intent of the
Parties of this Agreement.

 

3.13

In the event arbitration, litigation, action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a breach of this Agreement,
in relation to a breach of this Agreement or pertaining to a declaration of
rights under this Agreement, the prevailing Party will recover all such Party’s
reasonable attorneys’ fees and costs incurred in each and every such action,
suit or other proceeding, including any and all appeals or petitions therefrom.
 As used in this Agreement, reasonable attorneys’ fees will be deemed to be the
full and actual cost of any legal services actually performed in connection with
the matters involved, including those related to any appeal or the enforcement
of any judgment calculated on the basis of the usual fee charged by attorneys
performing such services.










[Signatures on Following Page]








1










IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on June 27, 2012.




SELLER:










/s/ Eric R. Boyer




Eric R. Boyer

2,000,000 Shares of Common Stock (Restricted)

Book Account #1










/s/ Nina Edstrom




Nina Edstrom

2,000,000 Shares of Common Stock (Restricted)

Book Account #2























2










BUYER:







/s/ Chin Yung Kong




Authorized Signature




Chin Yung Kong




Printed Name




2,000,000 Shares of Common Stock




Number of Shares Purchased










/s/ Qiuping Lu




Authorized Signature




Qiuping Lu




Printed Name




1,000,000 Shares of Common Stock




Number of Shares Purchased










/s/ Fuming Feng




Authorized Signature




Fumin Feng




Printed Name




1,000,000 Shares of Common Stock




Number of Shares Purchased














3







ISLAND RADIO, INC.:







/s/ Nina Edstrom




Nina Edstrom

President and Chief Executive Officer

(Sole Officer and Director)










TAURUS FINANCIAL PARTNERS, LLC:







/s/ J. Scott Sitra




J. Scott Sitra

President and Chief Executive Officer










ESCROW AGENT:







/s/ Luc Nguyen




Luc Nguyen, Esq.








4










Exhibit A




Bank Wiring Information







Domestic Routing ABA #:

061000104

International SWIFT Code:

SNTRUS3A




Bank Name:

SunTrust Bank

Bank Address:

25 Park Place N.E.

(386) 304-8608

Atlanta, GA 30303

(800) 786-8787




For the benefit of:

Taurus Financial Partners, LLC

Account Number:

1000108975086

Mailing Address:

c/o The Mailbox #5241

P. O. Box 523882

Miami, FL  33152




Contact Info:

J. Scott Sitra

(512) 772-1542

(512) 772-1569 fax

scott@taurusfp.com











5





